Citation Nr: 1532111	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-00 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD).  

2. Entitlement to a rating in excess of 10 percent for left knee disability based on limitation of motion.

3. Entitlement to an initial compensable rating for tinea pedis.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to January 1992.

This matter is on appeal from rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in October and November 2009.   

The Veteran testified before a Veterans Law Judge in February 2012.  A transcript of the hearing is of record.  This Veterans Law Judge is no longer at the Board and, while the Veteran was offered the opportunity to testify at a new hearing, his representative responded in May 2015 declining this opportunity.  Therefore, VA's duty to provide a hearing has been met.  38 C.F.R. § 20.700 (2014).  

This appeal was previously remanded by the Board in September 2013 and then denied in a subsequent April 2014 decision.  The Veteran appealed the issues listed above to the United States Court of Appeals for Veterans Claims (Court) which, in an October 2014 Order, vacated the Board's decision and remanded the case for action consistent with the terms of a joint motion for partial remand of the Veteran and the Secretary of Veterans Affairs.  The issue of entitlement to an increased rating for a left knee disability based on instability was not appealed and is not addressed here.  

An appeal on the issue of entitlement to service connection for headaches was also perfected by the Veteran.  However, in a January 2014 decision, he was granted service connection for this disorder.  This represents a full grant of the benefit sought on appeal, and it is no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).


FINDINGS OF FACT

1.  The Veteran's psychiatric symptoms have been characterized by depression and insomnia; occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks), impaired judgment or impaired abstract thinking, disturbances of motivation and mood or difficulty in establishing effective work and social relationships have not been shown.

2.  The Veteran's left knee disability was characterized by stiffness, some limitation of motion; limitation of flexion to 30 degrees, limitation of extension to 15 degrees, a combination of limitation of flexion and limitation of extension, favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees, instability or locking episodes has not been shown.

3. The Veteran's tinea pedis has been characterized by irritation and the need for topical medication; coverage of 20 to 40 percent of the entire body or exposed areas, or the need for corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during the last 12-month period, or any disfigurement, has not been shown. 


CONCLUSIONS OF LAW

1. The criteria for a 30 percent rating, but no more, for an acquired psychiatric disorder, diagnosed as PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for a rating in excess of 10 percent for a left knee disability based on limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 5256, 5260 (2014). 

3.  The criteria for an initial compensable rating for tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, DC 7806 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in December 2006 and March 2009.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  Adequate VA examinations were provided in April 2009, August 2009, October 2013 and December 2013.  38 C.F.R. § 3.159(c)(4).  

Finally, it is noted that this appeal was remanded by the Board in September 2013 for further development.  Specifically, the Board instructed the RO to obtain VA examinations for the Veteran's psychiatric disorder, left knee disability and tinea pedis.  The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided VA examinations in October and December 2013, which the Board finds adequate for adjudication purposes.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  On the other hand, in cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Acquired Psychiatric Disorder

For service-connected mental disorders, including PTSD, a 10 percent rating is warranted when the disorder is manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130.  

A 30 percent rating is warranted when the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration."  Id. at 117 . Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.  The Board must assign the rating that most accurately describes the appellant's overall disability picture. See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

Based on the evidence of record the Board determines that a 30 percent rating, but no more, is warranted.  First, while there is some evidence of depression, chronic sleep impairment and anxiety, they are not objectively observable symptoms such as flattened affect, circumstantial or stereotyped speech, panic attacks more than once a week or any other symptoms representative of a level of severity that would warrant a 50 percent rating.  

For example, at psychiatric evaluations from December 2008 to April 2009, the Veteran complained of poor sleep and irritability.  However, no delusional thinking was expressed in December 2008.  In January 2009, his speech was observed to be normal in rate or rhythm.  His thoughts were goal directed and his thoughts were well associated.  His mood was consistent with his affect.  In February 2009, he stated that he found his medication to be very helpful and that he was "doing a lot better."  Moreover, in April 2009, he again appeared fully oriented and cognitively intact.  He was calm, rational and appropriate.  He stated that he experienced some "petty frustrations," but denied any suicidal ideation.  

For the treatment during the December 2008 to January 2009 time frame, the evidence does include a February 2009 treatment note, where the Veteran stated that he would see shadows and was hearing voices.  During the 2012 hearing, the Veteran reported that he heard voices quite often but the voices were not telling him to do anything; rather, they were background noise.  The Board recognizes that hallucinations are listed as a symptom for a rating higher than 30 percent.  However, the evidence does not show that his hearing voices or seeing shadows results in any occupational and social impairment greater than that specified for the 30 percent rating.  The Board has considered his reports of seeing shadows and hearing voices but finds that the 30 percent rating, not a higher rating, most accurately describes the appellant's overall disability picture.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

Next, at a VA examination in August 2009, the Veteran stated that he has a long history of alcohol and drug use.  Upon examination, he appeared mildly guarded but cooperative.  His affect was calm but depressive.  He also appeared angry with significant escalation when triggered.  His speech was normal with occasional mild reticence.  His cognition and memory was good, as was his insight.  At his most recent VA examination in December 2013, the Veteran appeared fully alert and oriented, with good grooming and eye contact.  His affect was appropriate, and there was no evidence of a psychotic process.  There were no suicidal or homicidal ideation and his intelligence was within the average range. 

The evidence does not show that the criteria for a rating higher than 30 percent are met for any period on appeal.  

Specifically, in December 2008, he complained of poor sleep and poor appetite.  However, in January 2009, he stated that he was "fine" and was interacting constructively with his spouse.  In February 2009, he stated that he felt "more balanced," and his spouse agreed that the medication he was taking had improved his functioning.  

At a VA examination in August 2009, he stated that he was registered to begin schooling for computer networking, and he lives with his spouse, with whom he has been with for 8 years.  He has also maintained communication with his former girlfriend.  In February 2012, the Veteran's spouse testified that they fought every day.  During the December 2013 VA examination, the Veteran reported that he had been arrested and charged for being involved in a domestic dispute with his spouse but the charges were dropped.  

His reports of domestic difficulties do not place his disability picture outside of that contemplated by the 30 percent criteria.  For example, that he and his spouse fought everyday and that he was arrested for a domestic dispute is not in itself, or taken with the rest of the record, evidence of impaired impulse control.  The December 2013 examiner reviewed the Veteran's claims file, which contained this information, and noted that the Veteran's level of functioning has been "relatively the same."  His limitations in social interaction were considered "mild," and he appeared to exhibit "minimal disruption in the areas of initiating and participating in activities of daily living."  Given what the examiner considered "minimal" impediments, such symptoms are not so severe so as to warrant a rating in excess of 30 percent.  

Next, although the Veteran has submitted his own statements regarding his symptoms, none of these symptoms are so severe as to warrant a rating in excess of 30 percent.  For example, at his hearing before the Board in February 2012, he stated that he has difficulty sleeping.  He also submitted a statement in March 2015, indicating that he has difficulty sleeping, hypervigilance, impatience, and "wanting to hurt people."  However, it is not shown that these reported symptoms have resulted in social or occupational impairment greater than that specified for the 30 percent rating or fit into the symptoms, or symptoms of like kind, provided for ratings higher than 30 percent.  The examination reports and treatment records tend to show that his impairment has not been greater than that specified for the 30 percent rating.  Therefore, these statements to not lead the Board to determine that a rating in excess of 30 percent is warranted. 

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)). 

In this case, the Veteran has had GAF scores that have varied widely from as high as 65 to as low as 39.  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  On the other hand, a GAF of 51-60 reflects "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF of 41-50 would indicate "serious" symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 31-40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

Given the Veteran's symptoms as observed by treating professionals, the Board finds that GAF scores in the range of 61-70 most accurately reflect his level of impairment.  While a VA examiner did assign a GAF of 39 in August 2009, this score is far below the symptoms that were actually observed at that time, as there was no indication of impairment in reality testing or other major impairment.  

Therefore, in view of the evidence of record, the Board determines that a 30 percent rating is warranted for the Veteran's acquired psychiatric disorder.  However, a rating in excess of 30 percent is not for application.  

Left Knee

The Veteran currently receives a 10 percent disability rating for the limitation of motion in his left knee under 38 C.F.R. § 4.71a, DC 5260 (addressing limitation of flexion).  

When rating musculoskeletal joints, the Board must consider the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2014).  When evaluating knee disabilities, the Board notes that the VA General Counsel has held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

In order to warrant an increased rating in the right knee based solely on limitation of motion, the evidence must show:
* Limitation of flexion to 30 degrees (20 percent under DC 5260); 
* Limitation of extension to 15 degrees (20 percent under DC 5261); 
* Limitation of flexion to 45 degrees and limitation of extension to 10 degrees (two separate 10 percent ratings under DCs 5260 and 5261, respectively); or 
* Favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256).
See 38 C.F.R. § 4.71a (2014).

After a review of the pertinent evidence, the Board determines that a rating in excess of 10 percent is not warranted for the right knee based on limitation of motion.  Specifically, at a VA examination in April 2009, he stated that he experienced difficulty in cold weather, and also experienced difficulty climbing stairs.  Upon examination, however, no effusion was observed, and his flexion was limited to only 100 degrees.  His extension was full.  While the Veteran indicated that pain additionally limited his range of motion, the examiner estimated that such limitation was only 40 degrees.  As such, even in the most limiting scenario, his range of motion was still well in excess of that required for an increased rating.  

Similarly, in an October 2013 VA examination, the Veteran stated that he experiences pain in his knee with occasional swelling.  He also wears a hinged knee brace for sports or other activities.  He stated that repetitive motion limits his motion by an additional 20 percent.  Upon examination, his left knee was limited by pain to only 105 degrees of flexion and he displayed full extension.  There was no change after repetitive motion.  The Board also notes that, if it were to reduce these results by 20 percent, his range of motion is still well in excess that what is required for an increased rating.  

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). In this case, while the Veteran complains of pain in his left knee, it does not appear that his pain results functional loss sufficient to warrant an increased rating.  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings he currently receives.  

In conclusion, while the evidence does indicate limitation of motion that is further exacerbated by pain and fatigue, such limitation is not so severe as to warrant a rating in excess of 10 percent.  

Tinea Pedis

In an October 2009 rating decision, the Veteran was granted service connection for tinea pedis with a noncompensable rating under 38 C.F.R. § 4.118, DC 7813 (addressing dermatophytosis).  Under DC 7813, dermatophytosis is rated as scars (DCs 7802, 7803, 7804, or 7805) or dermatitis (DC 7806), depending upon the predominant disability. 

As an initial matter, the Board determines that dermatitis is the predominant disability.  Specifically, at his hearing before the Board in February 2012, the Veteran stated that his disorder is characterized by dryness and scaling that is over the feet, but primarily in the instep area and toenails.  As such, it may be inferred that this specific disorder is isolated to the feet.  Moreover, there no evidence to suggest that there is scarring in the sense that it could be adequately rated under DCs 7802-7805, which includes factors such as disfigurement, underlying soft tissue damage, superficiality, instability or tenderness. 

When considering whether a rating is warranted as dermatitis, a compensable rating is warranted when the evidence shows affected skin that:
* Covers 20 to 40 percent of the entire body;
* Covers 20 to 40 percent of exposed areas; or 
* Requires the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the last 12-month period.
38 C.F.R. § 4.118, DC 7806 (2014).

For purposes of this diagnostic code, a "systemic therapy" is one "pertaining to or affecting the body as a whole," whereas a "topical therapy" is one that "pertain[s] to a particular surface area."  Dorland's Illustrated Medical Dictionary, pp. 1865, 1940 (32d ed.) (2012).  

After a review of the pertinent evidence, the Board determines that a compensable rating is not warranted.  First, none of the evidence suggests that the Veteran's tinea pedis affects a substantial portion of his body or the exposed areas.  Specifically, at a VA examination in October 2013, the examiner observed that the Veteran's disorder covered less than 5 percent of his body and covered no exposed area.  The Veteran's statements have been consistent with this observation that the area covered by this disorder is not substantial.  

Moreover, there is no evidence of intermittent systemic therapy such as corticosteroids or immunosuppressive drugs.  According to the VA examination in October 2013, the Veteran's treatment has been limited to clotrimazole topical cream with no apparent use of oral medications.  As noted above, the sole use of topical medications is insufficient by definition to meet the standard for a compensable rating under DC 7806.  Therefore, a compensable rating is not warranted for this disorder.   

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his service-connected disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his psychiatric disorder, left knee disorder or tinea pedis according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture is not adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  Moreover, in view of the Board's responsibility to consider functional loss when assigning the appropriate rating for musculoskeletal disorders, the applicable diagnostic codes are already interpreted so broadly such that it is virtually impossible that any potential symptom would not be contemplated.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2013); see also DeLuca, 8 Vet. App. at 202.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

The evidence does not show any collective effect of his service-connected disabilities that makes the Veteran's disability picture an exceptional or unusual one.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  In addition to the disabilities that are the subject of this decision, service connection has also been established for headaches, hemorrhoids, instability of the left knee, and a scar of the left cheek.  The evidence does not show that there is a collective effect of those disabilities acting with the disabilities that are the subject of this decision, or a collective effect among the tinea pedis, left knee limitation of motion, and psychiatric disability, that makes the regular schedular ratings inadequate to compensate him the Veteran for the tinea pedis, left knee limitation of motion, and psychiatric disorder.  

Therefore, given that the applicable schedular rating criteria are adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due specifically to his service-connected disabilities.  Indeed, although he has been unemployed for periods prior to the period on appeal, he stated in March 2015 that he has been employed since 2009.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

(CONTINUED ON NEXT PAGE)



Based on evidence of record, the Board determines that a 30 percent rating, but no more, is warranted for the Veteran's acquired psychiatric disorder.  However, increased ratings for his left knee disability and tinea pedis are not warranted for any period on appeal, and the appeal is denied to this extent.  


ORDER

A 30 percent rating, but no more, for an acquired psychiatric disorder, diagnosed as PTSD, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

A rating in excess of 10 percent for left knee disability based on limitation of motion is denied.

An initial compensable rating for tinea pedis is denied.



______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


